Case 2:20-mj-O0009 Document 1 Filed 01/27/20 Page 1 of 18 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT FILED

for the
Southern District of West Virginia

   

JAN 2 T 2020

re
RORY L. PERRY Il, CLERK.
RORY S District Court
Southern District of West Virginia

 

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 2:20-mj-00009

Subject Cell Phone more fully described in Attachment A
(incorporated by reference).

EOE OEE’

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of West Virginia , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
21 U.S.C. 2252 and 2252A Offenses related to transporting, receiving, distributing and possessing child
pornography.
The application is based on these facts:
See Attachment Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Pebt feo

Applicant’s signature
Todd A. Berry, SA, FBI

Printed name and title

 

Pe

Sworn to before me and signed in my presence. ~ a 7 _o
ren Ton IT, 202 pp Lg pol
( Judge’s signa _

City and state: Charleston, WV Dwane L. Tinsley, United States Magistrate Judge

Printed name and title

  

 

 

 
Case 2:20-mj-O0009 Document1 Filed 01/27/20 Page 2 of 18 PagelD #: 2

ATTACHMENT A
PROPERTY TO BE SEARCHED
The property to be searched is one (1) Iphone Pro Max 11 cellular
telephone, bearing International Mobile Equipment Identity (“IMEI”)
number 353896100888415 and Mobile Station International Subscriber
Directory Number (“MSISDN’”) 13049609130, (the “subject cell phone”),
Serial number FK2ZCH2VN70H. The subject cell phone is currently
located at the FBI Charleston Resident Agency in Charleston, West

Virginia.
Case 2:20-mj-O0009 Document 1 Filed 01/27/20 Page 3 of 18 PagelD #: 3

ATTACHMENT B
ITEMS TO BE SEIZED

All records on the subject cell phone described in Attachment
A, that is, one (1) Iphone Pro Max 11 cellular telephone, bearing
International Mobile Equipment Identity (“IMEL”) number
353896100888415 and Mobile Station International Subscriber
Directory Number (“MSISDN”) 13049609130, (the “subject cell phone”),
Serial number FK2ZCH2VN70H that relate to violations of 18 U.S.C.
§§ 2252, and 2252A, including:

1. All visual depictions of children engaging in sexually
explicit conduct, as defined in 18 U.S.C. § 2256, or child erotica.
2. Any materials which indicate contact with children.

3. Any and all evidence of passwords needed to access the
subject cell phone.
4. Any and all records, showing dominion, ownership,

custody, or control over the subject cell phone.

5. Any and all list of names, telephone numbers, and
addresses.

6. Any and all names of persons contacted.

7. Images, pictures, photographs sent or received.

8, The content of any and all text messages sent or
received.

9. The content of any and all voice mail messages.
Case 2:20-mj-O0009 Document1 Filed 01/27/20 Page 4 of 18 PagelD #: 4

AFFIDAVIT IN SUPPORT OF APPLICATION FOR A SEARCH WARRANT

I, TODD A. BERRY, being duly sworn, hereby depose and state

as follows:
INTRODUCTION

1. I make this affidavit in support of an application under
Rule 41 of the Federal Rules of Criminal Procedure for a search
warrant authorizing the examination of property, a cellular
telephone, which is currently in law enforcement possession, and the
extraction of electronically stored information from that property
described in Attachment B.

BACKGROUND OF AGENT

 

2. I am currently employed as a Special Agent with the
Federal Bureau of Investigation (“FBI”) and have been so employed
for over ten years. I am currently assigned to the Huntington,
West Virginia, Resident Agency of the Pittsburgh Division, in the
Southern District of West Virginia. As a Special Agent, I am
authorized to investigate violations of the laws of the United
States and to execute warrants issued under the authority of the
United States. During the course of my employment with the FBI,
I have participated in several investigations involving the
Internet, email and electronically transferred files. I have
investigated violations of federal law, including child sex
trafficking, and the online exploitation of minors, particularly

in relation to violations of Title 18, United States Code,
Case 2:20-mj-O0009 Document 1 Filed 01/27/20 Page 5 of 18 PagelD #: 5

Sections 1591 (a), 2251, 2252, and 2252A. I have,participated in
the execution of search warrants involving child exploitation and
child pornography offenses, and the search and seizure of
computers and other digital devices related to those offenses. I
work with other federal, state, and local law enforcement
personnel in the investigation of crimes involving child sex
trafficking and the sexual exploitation of children.

3. This affidavit is intended to show only that there is
sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

IDENTIFICATION OF THE PROPERTY TO BE EXAMINED

4, The property to be searched is one (1) Apple Iphone Pro Max
ll cellular telephone, bearing International Mobile Equipment Identity
(“IMEI”) number 353896100888415 and Mobile Station International
Subscriber Directory Number (“MSISDN”) 13049609130, (the “subject cell
phone”), Serial number FK2ZCH2VN70H. The subject cell phone is
currently located at the FBI Charleston Resident Agency in Charleston,
West Virginia. Through my involvement in this investigation, I know
that the subject cell phone has been stored in a manner in which its
content is, to the extent material to the investigation, in
substantially the same state as it was when the subject cell phone
first came into the custody of the FBI. It came into the FBI’s
possession in the following way: during an audio recorded interview

Nicholas Wadman (“Wadman”) while admitted in the Fastern State
Case 2:20-mj-O0009 Document1 Filed 01/27/20 Page 6 of 18 PagelD #: 6

Hospital located at 1350 Bull Lea Road, Lexington, Kentucky 40511, on
January 15, 2020, gave verbal consent for the FBI to take custody of
his phone to search the contents for the purpose of locating evidence
related to an investigation of a violation of 18 U.S.C. § 875(c)
(Interstate transmission of a communication containing a threat to
injure the person of another). Wadman also signed written consent
for the Eastern State Hospital to release his phone from his personal
belongings to the FBI. Wadman’s phone was transported to FBI
Headquarters in Quantico, Virginia, to extract the data from the phone
due to that facility possessing the only method available to extract
data from an Iphone 11 for the purpose of preserving the evidence on
the phone. Once the data was extracted, it was transported back to
FBI Charleston to a Senior Forensic Examiner to parse the data to be
reviewed. The Senior Forensic Examiner then generated a report for
the case agent to review and went back to the original parsing to
identify IMEI, MSISDN and user accounts. The Senior Forensic Examiner
began reviewing graphics and noted pornographic images appearing to
be underage females. The Senior Forensic Examiner requested an FBI
agent (outside of the investigation) to observe the images for his
opinion. At this time, the review was stopped and an FBI Supervisor
was notified. Therefore, while I believe the FBI has the necessary
authority pursuant to the aforementioned consent to examine the
subject cell phone, I seek this additional warrant out of an abundance

of caution to be certain that an examination of the subject cell phone
Case 2:20-mj-O0009 Document 1 Filed 01/27/20 Page 7 of 18 PagelD #: 7

will comply with the Fourth Amendment and other applicable laws. The
applied-for warrant would authorize the forensic examination of the
subject cell phone for the purpose of identifying electronically
stored data particularly described in Attachment B.

STATUTORY AUTHORITY

 

5. This investigation concerns violations of 18 U.S.C.
$§ 2252 and 2252A, relating to material involving the sexual
exploitation of minors as follows:

a. 18 U.S.C. § 2252 (a) (1) prohibits knowingly
transporting or shipping, using any means or
facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce by any
means including by computer or mails, any visual
depiction of minors engaging in sexually explicit
conduct.

b. i8 U.S.C. $ 2252 (a) (2) prohibits knowingly
receiving or distributing, any visual depiction
using any means or facility of interstate or
foreign commerce or that has been mailed, or has
been shipped or transported in or affecting
interstate or foreign commerce, or which contains
materials which have been mailed or so shipped or
transported, by any means including by computer, or
knowingly reproduces any visual depiction for
distribution using any means or facility of
interstate or foreign commerce or in or affecting
interstate or foreign commerce or through the
mails, if the producing of such visual depiction
involves the use of a minor engaging in sexually
explicit conduct and the visual depiction is of
such conduct.

c. 18 U.S.C. S 2252 (a) (4) prohibits knowingly
possessing or knowingly accessing with intent to
view, one or more books, magazines, periodicals,
films, video tapes, or other matter which contain
any visual depiction that has been shipped or
transported using any means or facility of
Case 2:20-mj-O0009 Document1 Filed 01/27/20 Page 8 of 18 PagelD #: 8

interstate or foreign commerce or in or affecting
interstate or foreign commerce, or which was
produced using materials which have been mailedor
so shipped or transported, by any means, including
by computer, if the producing of such visual
depiction involved the use of a minor engaging in
sexually explicit conduct and the visual depiction
is of such conduct.

ad. 18 U.S.C. § 2252A(a) (2) (A) prohibits knowingly
receiving or distributing any child pornography
that has been mailed, or using any means or facility
or interstate commerce, shipped or transported in
or affecting interstate or foreign commerce by any
means, including by computer.

e. 18 U.S.C. § 2252A(a) (2) (B) prohibits knowingly
ceceiving or distributing any material that
contains child pornography that has been mailed, or
using any means or facility of interstate or
foreign commerce shipped or transported in or
affecting interstate or foreign commerce by any
means, including by computer.

£. 18 U.S.C. S$ 2252A(a) (5) (B) prohibits a person from
knowingly possessing or knowingly accessing with
intent to view, any book, magazine, periodical,
film, videotape, computer disk, or any other
material that contains an image of child
pornography that has been mailed, shipped, or
transported using any means or facility of
interstate or foreign commerce, or in or affecting
interstate or foreign commerce by any means,
including by computer, or that was produced using
materials that have been mailed, shipped, or
transported in or affecting interstate or foreign
commerce by any means, including by computer.

DEFINITIONS
6. The following definitions apply to this Affidavit and
Attachment B:
a. "Child Erotica" means materials or items that are

sexually arousing to persons having a sexual
interest in minors but that are not necessarily, in
Case 2:20-mj-O0009 Document1 Filed 01/27/20 Page 9 of 18 PagelD #: 9

and of themselves, obscene or that do not
necessarily depict minors in sexually explicit
poses or positions.

b. “Child Pornography” includes any visual depiction
of sexually explicit conduct where (a) the
production of the visual depiction involved the use
of a minor engaged in sexually explicit conduct;
(bo) the visual depiction is a digital image,
computer image, or computer-generated image that
is, or is indistinguishable from, that of a minor
engaged in sexually explicit conduct; or (c) the
visual depiction has been created, adapted, or
modified to appear that an identifiable minor is
engaged in sexually explicit conduct. See 18
U.S.C. $ 2256(8).

Cc. “Minor” means any person under the age of 18 years.
See 18 U.S.C. § 2256(1).

d. “Sexually explicit conduct” applies to visual
depictions that involve the use of a minor engaged
in sexually explicit conduct, see 18 U.S.c. §
2256(8) (A), or that have been created, adapted, or
modified to appear to depict an identifiable minor
engaging in sexually explicit conduct, see 18
U.S.C. § 2256(8) (C). In those contexts, theterm
refers to actual or simulated (i) sexual
intercourse (including genital-genital, oral-
genital, or oral-anal), whether between persons of
the same or opposite sex; (ii) beastiality; (iii)
masturbation; (iv) sadistic or masochistic abuse;
or (v) lascivious exhibition of the genitals or

pubic area of any person. See 18 U.S5.c. §
2256(8) (A).
e. “Visual depictions” include undeveloped film and

videotape, and data stored on computer disk or by
electronic means, which is capable of conversion
into a visual image, and data which is capable of
conversion into a visual image that has been
transmitted by any means, whether or not stored in
a permanent format. See 18 U.S.C. § 2256(5).

f. Commercial Sex Act: Any sex act, on account of
which anything of value is given to or received by
any person.
, Case 2:20-mj-00009 Document 1 Filed 01/27/20 Page 10 of 18 PagelD #: 10

g. Wireless telephone: A wireless telephone (or mobile
telephone, or cellular telephone) is a handheld
wireless device used for voice and data communication
through radio signals. These telephones send signals
through networks of transmitter/receivers, enabling
communication with other wireless telephones or
traditional “land line” telephones. A wireless
telephone usually contains a “call log,” which
records the telephone number, date, and time of calls
made to and from the phone. In addition to enabling
voice communications, wireless telephones offer a
broad range of capabilities. These capabilities
include: storing names and phone numbers in electronic
"address books;" sending, receiving, and storing text
messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing
and playing back audio files; storing dates,
appointments, and other information on personal
calendars; and accessing and downloading information
from the Internet. Wireless telephones may also
include global positioning system ("GPS") technology
for determining the location of the device.

h. Digital camera: A digital camera is a camera that
records pictures as digital picture files, rather
than by using photographic film. Digital cameras use
a variety of fixed and removable storage media to
store their recorded images. Images can usually be
retrieved by connecting the camera to a computer or
by connecting the removable storage medium to a
separate reader. Removable storage media include
various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen
for viewing the stored images. This storage media can
contain any digital data, including data unrelated to
photographs or videos.

i. Portable media player: A portable media player (or
"MPS Player" or iPod) is a handheld digital storage
device designed primarily to store and play audio,
video, or photographic files. However, a portable
media player can also store other digital data. Some
portable media players can use removable storage
media. Removable storage media include various types
of flash memory cards or miniature hard drives. This
removable storage media can also store any digital
_ Case 2:20-mj-00009 Document1 Filed 01/27/20 Page 11 of 18 PageID #: 11

data. Depending on the model, a portable media player
may have the ability to store very large amounts of
electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

}. GPS: A GPS navigation device uses the Global
Positioning System to display its current location.
It often contains records the locations where it has
been. Some GPS navigation devices can give a user
driving or walking directions to another location.
These devices can contain records of the addresses or
locations involved in such navigation. The Global
Positioning System (generally abbreviated "GPS")
consists of 24 NAVSTAR satellites orbiting the Earth.
Bach satellite contains an extremely accurate
clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time,
combined with a special sequence of numbers. These
Signals are sent by radio, using specifications
that are publicly available. A GPS antenna on Farth
can receive those signals. When a GPS antenna
receives signals from at least four satellites, a
computer connected to that antenna can
mathematically calculate the antenna's latitude,
longitude, and sometimes altitude with a high level
of precision.

k, PDA: A personal digital assistant, or PDA, is a
handheld electronic device used for storing data
(such as names, addresses, appointments or notes)
and utilizing computer programs. Some PDAs also
function as wireless communication devices and are
used to access the Internet and send and receive e-
mail. PDAs usually include a memory card or other
removable storage media for storing data and a
keyboard and/or touch screen for entering data.
Removable storage media include various types of
flash memory cards or miniature hard drives. This
removable storage media can store any digital data.
Most PDAs run computer software, giving them many
of the same capabilities as personal computers. For
example, PDA users can work with word-processing
documents, spreadsheets, and presentations. PDAs
may also include global positioning system
("GPS") technology for determining the location of
the device.
_ Case 2:20-mj-00009 Document1 Filed 01/27/20 Page 12 of 18 PagelD #: 12

1. Internet: The Internet is a global network of
computers and other electronic devices that
communicate with each other. Due to the structure of
the Internet, connections between devices on the
Internet often cross state and international borders,
even when: the devices communicating with each other
are in the same state.

7. Based on my training, experience, and research, I know
that the subject cell phone has capabilities that allow it to serve
as a wireless telephone, digital camera, portable media player,
GPS navigation device, and PDA. Further based upon my training
and experience, I know that data stored on devices of this type
can reveal, among other things, who has possessed or used the

subject cell phone.

CELL PHONE STORAGE AND FORENSIC ANALYSIS

 

8. Based on my knowledge, training, and experience, I know
that cell phones can store information for long periods of time.
This information may include sites visited or data accessed via
the Internet, which can sometimes be recovered using forensics
tools.

9. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information
that might serve as direct evidence of the crimes described in the
warrant, but also forensic evidence that establishes how the subject
cell phone was used, the purpose of its use, who used it, and when.
There is probable cause to believe that this forensic electronic

evidence might be on the subject cell phone because:
_ Case 2:20-mj-00009 Document1 Filed 01/27/20 Page 13 of 18 PagelD #: 13

a. Data on a cell phone can provide evidence of a file
that was once on the cell phone but has since been
deleted or edited, or of a deleted portion of a file
(such as a paragraph that has been deleted from a
word processing file).

b. Forensic evidence on a cell phone can also indicate
who has used or controlled the cell phone. This "user
attribution" evidence is analogous to the search for
"indicia of occupancy" while executing a search
warrant at a residence.

Cc. A person with appropriate familiarity with how a cell
phone works may, after examining this forensic
evidence in its proper context, be able to draw
conclusions about how the cell phone was used, the
purpose of its use, who used it, and when.

d. The process of identifying the information used to
draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be
merely reviewed by a review team and passed along to
investigators. Whether data stored on a cell phone
is evidence may depend on other information stored on
the cell phone and the application of knowledge about
how a cell phone functions. Therefore, contextual
information necessary to understand other evidence
also falls within the scope of the warrant.

e. Further, in finding evidence of how a cell phone was
used, who used it, and when, sometimes it is necessary
to establish that certain data is not present on a

cell phone.

f. Based on the foregoing, and consistent with Rule
41(e) (2) (B), the instant warrant would permit the
examination of the subject cell phone. The

examination may require authorities to employ
techniques, including but not limited to, computer-
assisted scans of the entire medium that might
expose many parts of the subject cell phone to human
inspection in order to determine whether it is
evidence described by the warrant.

10. Because this warrant seeks only permission to examine

the subject cell phone already in law enforcement's possession,

10
_ Case 2:20-mj-00009 Document1 Filed 01/27/20 Page 14 of 18 PagelD #: 14

the execution of this warrant does not involve the physical
intrusion onto a premises. Therefore, I submit there is reasonable
cause for the Court to authorize execution of the warrant at any
time in the day or night.

BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

 

11. On January 13, 2020, Special Agent Todd A. Berry (“SA

Berry”) was notified of a threat of violence complaint at Marshall

University located in Huntington, West Virginia. After arriving
at Marshall University Police Department (“MUPD”), SA Berry met
with three cooperating witnesses (“CW-1,"% “CW-2,"” “CW-3," or
collectively “CW’'s”) regarding the threat. These witnesses were

all playing a game with Wadman called “Drawful” utilizing the
“Jackbox.tv” platform. The concept of the game is for players to
draw pictures on their phones and then submit them to the game.
Once submitted, the game randomly sends each player’s picture to
another player in the group where that player picks one of three
pictures drawn by the other players. Once the player picks one of
the pictures, he or she then writes a slogan for the picture.
During the game on or about January 8, 2020, Wadman’s picture was
not selected by another player and he became upset after the game
concluded. According to the CW's, Wadman commented that his
picture was not picked and when asked what he drew, Wadman said it
was of a person shooting a group of people at Marshall University

with the date January 13, 2020. Wadman then giggled and commented

Li
_ Case 2:20-mj-00009 Document1 Filed 01/27/20 Page 15 of 18 PagelD #: 15

“the student center is lit.” The CW's perceived Wadman’s comments
as threatening and reported it to MUPD.

12. CW-1 further reported that during a previous
conversation after Thanksgiving 2019 with Wadman, Wadman told him
a shotgun with an extended barrel would be the best gun to use in
a school shooting because of the range and how the rounds would
spread out. Wadman told CW-1 that his family members were talking
about it during their hunting trip

13. On January 15, 2020, SA Berry interviewed Wadman after
advising him of his Miranda Rights which he acknowledged and
signed. Wadman admitted while playing a game possibly called
“Drawful,” that he drew “Marshall University”. Wadman stated he
“tried to create a setting of the student center with some graphic
stuff to it that depicted violence.” Wadman further stated “he
thought he drew a stick figure with a gun” and there might have
been a date on it.

14. Wadman gave verbal consent for the FBI to take custody of
his phone and search the contents for the purpose of locating
additional evidence relating to the threat. Wadman’s phone was
transported to FBI Headquarters in Quantico, Virginia to extract the
data from the phone for the purpose of preserving the evidence. Once
the data was extracted, a Senior Forensic Examiner began to parse the
data to be reviewed. The Senior Forensic Examiner then generated a

report for the case agent to review and went back to the original

12
Case 2:20-mj-O0009 Document 1 Filed 01/27/20 Page 16 of 18 PagelD #: 16

parsing to identify IMEI, MSISDN and user accounts. While attempting
to identify user accounts, the Senior Forensic Examiner observed
pornographic images appearing to be underage females. One particular
photograph depicted a nude female believed to be underage wearing a
mask with a flat chest lying on her back with a male penis inserted
into her vagina. The Senior Forensic Examiner requested an FBI agent
(outside of the investigation) to observe the images for his opinion
and he concurred that the image depicted an underage female performing
a sexual act. At this time, the review was stopped and an FBI
Supervisor was notified.

CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

 

15. Based upon my knowledge, experience, and training in
criminal investigations, and the training and experience of other
law enforcement officers trained in child exploitation and child
pornography investigations with whom I have had discussions, there
are certain characteristics common to individuals involved in the
possession, receipt, and distribution of child pornography:

a. Child pornography collectors may receive sexual
gratification, stimulation, and satisfaction from
contact with children, or from fantasies they may
have viewing children engaged in sexual activity or
in sexually suggestive poses, such as in person, in
photographs, or other visual media, or from
literature describing such activity.

b. Collectors of child pornography may collect
sexually explicit or suggestive materials in a
variety of media, including photographs, magazines,
motion pictures, videotapes, books, slides and/or
drawings or other visual media. Child pornography

13
Case 2:20-mj-00009 Document1 Filed 01/27/20 Page 17 of 18 PagelD #: 17

collectors oftentimes use these materials for their
own sexual arousal and gratification. Further, they
may use these materials to lower the inhibitions of
children they are attempting to seduce, to arouse
the selected child partner, or to demonstrate the
desired sexual acts.

Cc. Child pornography collectors typically retain
pictures, films, photographs, negatives,
magazines, correspondence, books, tape recordings,
mailing lists, child erotica, and videotapes for
many years.

d. Likewise, collectors of child pornography often
maintain their collections that are in a digital or
electronic format in a safe, secure and private
environment. These collections are often
maintained for several years and are kept close by,
usually at the collector’s residence, to enable the
collector to view the collection, which is valued
highly.

e. Child pornography collectors also may correspond
with an/or meet others to share information and
materials; rarely destroy correspondence from other
child pornography distributors/collectors; conceal
such correspondence as they do their sexually
explicit material; and often maintain lists of
names, addresses, and telephone numbers of
individuals with whom they have been in contact and
who share the same interests in child pornography.

f. Collectors of child pornography prefer not to be
without their child pornography for any prolonged
time period. This behavior has been documented by
law enforcement officers involved in the
investigation of child pornography throughout the
world.

g. Further, it is common for such users to save and
transfer the pornographic images and/or
pornographic video of children form one computer to
another because the images are generally difficult
to obtain securely.

14
Case 2:20-mj-O0009 Document 1 Filed 01/27/20 Page 18 of 18 PagelD #: 18

16. Based on the aforementioned factual information, your
Affiant respectfully submits there is probable cause to believe
violations of 18 U.S.C. §§ 2252, and 2252A have been committed and
that evidence of those violations is contained on the subject cell
phone.

17. Based on the foregoing, your Affiant respectfully
requests that this Court issue a search warrant authorizing the
examination of the subject cell phone described in Attachment A to

seek the items described in Attachment B.

TODD A. BERRY
SPECIAL AGENT
FEDERAL BUREAU OF INVESTIGATION

Subscribed and sworn to before me on ee 744. of January,

2020.

UNITED STATES MAGISTRATE JUDGE
—. SOUTHERN DISTRICT OF WEST VERG

 

15
